C. A. 2d Cir. [Certiorari granted, 465 U. S. 1065]; and
C. A. 2d Cir. [Certiorari granted, 466 U. S. 926.] Motion of Equal Employment Advisory Council for leave to file a brief as amicus curiae granted. Motion of the Solicitor General for divided argument granted. Motion of Trans World Airlines, Inc., for divided argument granted, and a total of 15 minutes allotted for that purpose. Motion of Air Line Pilots Association for divided argument granted, and a total of 15 minutes allotted for that purpose.